Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3-4 and 10-11 are objected to because of the following informalities:  the limitation “a captured image” is introduced twice in these claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 2009/0161164).
As per claims 1 and 8, Goto teaches, an image processing method and device implemented by a computer (Goto, fig.4 402 image processing unit 402 represents image processing method implemented by a computer 401 ), the image processing method comprising: extracting feature points from captured images that are sequentially generated by an image capture device (Goto, fig.11 1101 and 1102 represents images that would be generated by camera ¶[0059] “function of receiving image data from a digital camera” which would represent the capture device. And the blocks from fig.6 S230 dividing into blocks represent first image and second image. See fig.9 for sequential and the different blocks represents different images) and include at least a first captured image and a second captured image generated prior to the first captured image (Goto, fig.11, 1102 represents first captured image and before 1101 represents 2nd capture image as required by the claim limitations); determining whether the number of feature points extracted from the first captured image exceeds a threshold value (Goto, fig.11, and ¶[0087] “After the layout change, these blocks move from the beginnings of great staffs, as shown in FIG. 13. For this reason, braces, G clefs, and F clefs in these blocks become unnecessary. FIG. 11 shows an example of an image from which a brace, G clef, and F clef which become unnecessary in a block are discarded.” The threshold here is if they are needed or not needed); and specifying a location of the first captured image relative to the second captured image upon determining that the number of the feature points extracted from the first captured image is below the threshold value (Goto, fig.11 and ¶[0087] The location would be in the sheet music. 1101 location of the first capture image to that of 1102, and if the  G clef, and F clef were not there already then that would be below the threshold).

As per claims 2 and 9, Goto teaches, the image processing method according to claim 1, further comprising identifying a candidate image corresponding to the first captured image from among a plurality of candidate images upon determining that the number of the feature points extracted from the first captured image exceeds the threshold value (Goto, fig.6 S230 divide into blocks and number blocks, then S250 discard information represent identifying a candidate image from those blocks or different images in other words, and if there is that extra information as in ¶[0087] then gets discarded represents exceeds the threshold value).

As per claims 3 and 10, Goto teaches, the image processing method according to claim 1, wherein the second captured image is a captured image for which the number of feature points exceeds the threshold value (Goto, fig.11 1101 would be second image and the threshold value would be what is removed).

As per claims 4 and 11, Goto teaches, the image processing method according to claim 3, wherein the second captured image is a captured image which is generated by the image capture device most recently before the first captured image among the captured images and for which the number of feature points exceeds the threshold value (Goto, fig.11 1101 represents second, and it would be more recent as 1102 would be later on the sheet music).

As per claims 5 and 12, Goto teaches, the image processing method according to claim 1, wherein the first captured image is an image showing a portion of the second captured image (Goto, fig.11 1101 has a portion of 1102).

As per claims 6 and 13, Goto teaches, the image processing method according to claim 2, wherein the identifying of the candidate image is performed by comparing analysis data including projection points obtained by projecting the feature points in the first captured image onto a reference line (Goto, fig.11 the projection would be that G clef, and F clef are not needed in 1102 and where it is in the sheet music), and analysis data including projection points obtained by projecting feature points in each of the plurality of candidate images onto a reference line (Goto, fig.11-12 the same with fig.12 1201 would then be predicted in 1202 of what is needed).

As per claims 7 and 14, Goto teaches, the image processing method according to claim 1, further comprising displaying on a display device location information indicating the location of the first captured image relative to the second captured image (Goto, fig.22 and ¶[0111] “FIG. 22 shows an example of a layout result displayed in step S430 of FIG. 20. This layout result is obtained by laying out blocks based on the layout rule in the second embodiment. FIG. 23” and see also claim 7).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182. The examiner can normally be reached Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/